Citation Nr: 1335370	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-13 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for right lower extremity disability, claimed as pain and numbness, to include as secondary to low back disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection right shoulder disability.

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for left hand disability.



WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  During the pendency of this appeal, the Veteran's claim file was transferred to the Regional Office in Detroit, Michigan (RO).

In December 2007, the Veteran submitted a claim of entitlement to service connection for left lower extremity disability, claimed as pain and numbness, to include as secondary to low back disability.  This claim has not been adjudicated by the RO.  Consequently, the Board does not have jurisdiction to address it herein, and the claim is referred to the RO for the appropriate action.  Additionally, the evidence of record reasonably raised the issue of entitlement to service connection for bilateral hearing loss.  This claim has not been adjudicated by the RO.  Consequently, the Board does not have jurisdiction to address it herein, and the claim is referred to the RO for the appropriate action.

The issues of entitlement to service connection for low back, right hip, left hip, right shoulder and left hand disabilities are REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The most probative competent evidence of record fails to demonstrate a right lower extremity disability, manifested by pain and numbness, (other than already service-connected peroneal neuropathy as a residual of service-connected right knee disability).

2.  The evidence is in equipoise as to whether tinnitus is proximately due to noise exposure in service.


CONCLUSIONS OF LAW

1.  A right lower extremity disability, manifested by pain and numbness, (other than already service-connected peroneal neuropathy as a residual of service-connected right knee disability), was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. §  3.303 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §  3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)  (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In VA correspondence to the Veteran issued in February 2008, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini. 

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical treatment and examination records, and the statements of the Veteran in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to either claim for which VA has a further duty to obtain. 

A VA examinations and opinions with respect to the issues on appeal were obtained in November 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate.  They considered the pertinent evidence of record, to include the Veteran's STRs, statements of the Veteran regarding in-service and post service acoustic trauma, and clinical findings.  Rationale was provided for the opinions proffered.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. 

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection on a direct-incurrence basis, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 , 3.309 (2013). 

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Right lower extremity disability (manifested by pain and numbness)

The Veteran contends that he has a right lower extremity disability manifested by pain and numbness, to include as secondary to a low back disability.  Whether on a direct-incurrence or secondary service connection basis, the first element necessary to establish service connection is a current disability.  

Service treatment records demonstrate that the Veteran sustained multiple injuries in June 1969 when he ejected from an aircraft.  In a report of hospitalization at that time, it was noted that he had long leg casts on both legs, and had decreased sensation over the lateral lower portion of the legs, extending over the dorsum of the feet.  During the course of the hospitalization he was fitted for a short leg brace on the left, and a long leg brace on the right which incorporated spring loaded ankle joints to compensate for bilateral foot drop.  The diagnoses on discharge included bilateral partial peroneal nerve neuropathy, motor and sensory peroneal nerves, secondary to right knee and left knee injuries.  By a rating decision in January 1970, service connection was established including for partial neuropathy of the right peroneal nerve.  The service-connected disability has since been characterized as including partial foot drop as a postoperative residual of the right knee injury.  

Post service VA treatment records dated from 2006 to 2008 do not reference additional right lower extremity neuropathy, to include manifested by pain and numbness.

On VA examination in November 2008, there was no motor impairment of the lower extremities.  There was no motor or sensory deficit including of the right lower extremity.  The diagnosis was no current objective finding of foot drop, and no diagnosis of peripheral neuropathy, including of the right lower extremity.  It was noted that the Veteran had partial foot drop as a residual of surgical repair of ligaments of the right knee.  It was further noted that it was due to his good exercise regiment that the peroneal neuropathy/foot drop had improved, if not resolved. 

A finding that a veteran had the disability at issue "at some point during the processing of his claim," satisfies service-connection requirement for manifestation of current disability.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).  However, the competent evidence of record fails to demonstrate the presence of a right lower extremity disability manifested by pain and numbness at any time during, or proximate to, the appeal period, with the exception of right leg peroneal nerve neuropathy, for which service connection has already been established.  Additional separate service connection may not be aestablished for complaints of pain and numbness due to the service-connected right leg peroneal nerve neuropathy.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Indeed, as noted above, no other distinct right lower extremity disability was clinically demonstrated on VA examination in November 2008.  

While the Veteran is competent to report manifestations he experiences, he is not competent to diagnose an additional distinct neurological disability of the right lower extremity.  Such a complex diagnosis does not lend itself to lay diagnosis, and the Veteran has not been shown to have had the requisite medical training to make such a diagnosis.  In the absence of demonstration of current right lower extremity disability manifested by pain and numbness, other than already service-connected peroneal neuropathy, the preponderance of the evidence is against the claim, and the appeal is denied.  

Tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., experiencing loud noise in service as a pilot and experiencing ringing in his ears subsequent to service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Service documents establish that the Veteran was a pilot in service.  Hence, his assertions of exposure to loud noise from aircraft are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  As such, the Board finds that the Veteran is also credible in this regard.  The Board also finds that the Veteran is competent and credible to report that he has current tinnitus, as such is subject to lay observation, and has not been otherwise demonstrated to not exist.  As such, the Board finds that the first and second elements of a claim for service connection for tinnitus have been met.  

As to the demonstration of a nexus to service, the Board notes that Veteran's service treatment records are negative for any complaints of, or treatment for, tinnitus.  Indeed, on multiple clinical examinations during service, the Veteran's ears were noted to be normal, and tinnitus was not identified.  The Veteran has reported the onset of tinnitus subsequent to service, and relates the etiology thereof to service.  In this regard, he has indicated that he has not had post service exposure to acoustic trauma of the degree he had in service.  As such, continuity of symptomatology has not been asserted, and the Board finds that the Veteran is not competent to render an opinion as to the etiology of his tinnitus as such complex matter does not lend itself to lay opinion.  

On VA audiological examination in November 2008, as rationale for a negative opinion as to nexus to service, the examiner stated that the Veteran first reported tinnitus nearly 30 years after military service noise exposure, and that "[m]ost tinnitus occurs soon (6 months to one year) after military service loud noise exposure."  Under the provisions of 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed at any time after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As such, the date of reported onset of tinnitus years after service is not dispositive, and the reference to "most tinnitus" does not address any relationship specific to the Veteran's military noise exposure and subsequent development of tinnitus.  Significantly, the opinion does note that there exists a relationship between tinnitus and military service noise exposure, albeit in "most" instances, within one year of service.  

Although service connection may not be established for tinnitus on a presumptive basis, the Veteran is not otherwise precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  In this regard, the Board finds that the evidence is in equipoise.  As outlined above, there has been demonstration of current tinnitus, and acoustic trauma in service, and the November 2008 VA examiner's opinion recognizes a relationship between tinnitus and military noise exposure.  With resolution of doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for a right lower extremity disability, manifested by pain and numbness, (other than already service-connected peroneal neuropathy as a residual of service-connected right knee disability), is denied.

Entitlement to service connection to tinnitus is granted.


REMAND

Pursuant to the claims of entitlement to service connection for a low back disability, left hip disability, right hip disability, right shoulder disability, and left hand disability, the Veteran was provided VA examinations in November 2008.  The Board finds that the nexus opinions, and/or rationales, provided as to these disabilities, by the VA examiner, were inadequate.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  While degenerative arthritis of the lumbar spine was diagnosed, the examiner opined that it was "most likely" developmental as chronicity could not be established because there had been no treatment for the low back.  No reference was made to consideration of the Veteran's contentions that he had suffered low back symptomatology since being ejected from an aircraft in service.  Likewise, the examiner opined that chronicity of arthritis of the right and left hips, and right shoulder, to service could not be established because the claimed injury was more than 35 years ago.  Again, no reference was made to consideration of the Veteran's contentions that he had suffered symptomatology of the right and left hips, and right shoulder, since being ejected from an aircraft in service.  The Veteran is competent to report symptoms, such as pain (due to arthritis), that are subject to lay observation.  As such, the Board finds that the November 2008 VA examinations are inadequate to adjudicate the issues of entitlement to service connection for a low back disability, left hip disability, right hip disability, and right shoulder disability.  Consequently, remanding these claims in order to obtain supplemental opinions is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Additionally, although mild scattered degenerative changes primarily involving the interphalangeal joints of the left hand were identified on VA examination in November 2008, no opinion was provided as to a possible nexus to service.  The Board finds that remanding the claim of entitlement to service connection for a left hand disability to obtain such a nexus opinion is required in order for VA to satisfy its duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the November 2008 VA examiner, or an appropriate substitute.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current low back disability, left hip disability; right hip disability; right shoulder disability, and/or left hand disability:

(a) was incurred in or due to the Veteran's active duty, including as a result of ejecting from an aircraft; AND/OR

(b)  is due to OR aggravated by a service-connected disability.

In so doing, the examiner must review and specifically reconcile the opinion(s) proferred with the Veteran's competent assertions that he suffered pain as manifestations of the low back, bilateral hip, right shoulder and left hand arthritis since service, as well as clinical records, personnel records, and letters dated from November 1969 through November 1972, during which time the Veteran was on the temporary disability retirement list (shown as "TDRL" on these documents).

In providing the opinion(s), the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  Additionally, "aggravation" is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for the opinions expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the clinical report.  If additional examination of the Veteran is deemed warranted in order to provide the requested opinions, such examination should be obtained.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2013).

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims for service connection for low back, right hip, left hip, right shoulder and left hand disabilities, taking into consideration any newly acquired evidence.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

